Order insofar as appealed from unanimously modified to increase allowance for fees to the -amount of $7,500 for services, plus such actual disbursements as the appellant Averbach can establish as necessary, and as modified affirmed, with costs to appellants. Memorandum: The amount awarded by the Trial Judge was inadequate to fairly compensate the attorney for the complainant for his services. In addition, he should be allowed necessary disbursements. (Appeal by petitioner and attorney from part of order of Onondaga Family Court which orders respondent to pay $4,000 counsel fees, on ground of inadequacy.) Present — Williams, P. J., Goldman, Henry, Noonan and Del Veechio, JJ.